COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                  ORDER ON MOTION TO MODIFY TIME FOR ORAL ARGUMENT

Appellate case name:     Jonathan Levine and Samantha Levine v. Steve Scharn Custom
                         Homes, Inc., Steve Scharn, and NewFirst National Bank

Appellate case number:   01-12-00229-CV

Trial court case number: 08DCV162201

Trial court:             268th District Court of Fort Bend County

        The parties have filed an agreed motion to modify the time for oral argument. The
parties request that appellants, Jonathan Levine and Samantha Levine, collectively have twenty
minutes to present oral argument and that appellees, Steve Scharn Custom Homes, Inc., Steve
Scharn, and NewFirst National Bank, collectively have twenty minutes to present oral argument.
We GRANT the parties’ motion. Appellants will have a total of 20 minutes to present their oral
argument. Appellees will likewise have a total of 20 minutes to present their oral argument.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting for the Court


Date: September 17, 2013